J-S49018-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: O.B., A MINOR               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: A.B., MOTHER                         No. 2077 MDA 2014


             Appeal from the Order entered November 7, 2014,
           in the Court of Common Pleas of Lackawanna County,
            Juvenile Division, at No(s): CP-35-DP-0000017-2013
                       Orphans’ Court No. A-30-2014

IN THE INTEREST OF: S.B., A MINOR               IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: A.B., MOTHER                         No. 2078 MDA 2014


             Appeal from the Order entered November 7, 2014,
           in the Court of Common Pleas of Lackawanna County,
           Juvenile Division, at No(s): CP-35-DP-0000016-2013,
                       Orphans’ Court No. A-31-2014

BEFORE: BENDER, P.J.E., ALLEN, and OLSON, JJ.

MEMORANDUM BY ALLEN, J.:                           FILED AUGUST 14, 2015

      A.B. (“Mother”) appeals from the orders that involuntarily terminated

her parental rights to her son, S.B., born in December of 2008, and her

daughter, O.B., born in December of 2009 (collectively, “the children”).

Upon careful review, we affirm.1

      In its opinion that accompanied the subject order, the orphans’ court

fully and correctly set forth the relevant facts and procedural history of this



1
   The parental rights of the children’s father, E.B. (“Father”), were
involuntary terminated by the same order. Father has not filed notices of
appeal, and he is not a party to this appeal.
J-S49018-15


case, which we adopt herein. See Trial Court Opinion, 11/7/14, at 1-4, 12-

18. By way of background, Father voluntarily placed the children in foster

care on February 4, 2013; Mother was incarcerated at the time. Id. at 2.

Mother was released from prison shortly before the adjudication hearing on

March 15, 2013.      N.T., 6/4/14, at 133.   During the hearing, Mother and

Father stipulated to the children’s adjudication.       Id. at 3.   A permanency

plan of reunification was established for the family.

      On April 10, 2014, the Lackawanna County Office of Youth and Family

Services (“OYFS”) filed petitions for the involuntary termination of Mother’s

parental rights to the children pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5),

(8), and (b).    A hearing was held on June 4, 2014, June 9, 2014, and

September 9, 2014.        OYFS presented the testimony of the following

witnesses:    Stacey Vogler-Musil, the OYFS caseworker; Doug Vreeland, a

counselor at the Drug & Alcohol Treatment Service, via telephone; Corey

Flemming, the adoption permanency worker at Children’s Choice in

Philadelphia; and Roberta Fratzola, the OYFS caseworker. Mother testified

on her own behalf.

      By order dated November 7, 2014, the orphans’ court granted the

petitions.   Mother timely filed notices of appeal and concise statements of




                                     -2-
J-S49018-15


errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b),

which this Court consolidated sua sponte.2

        On appeal, Mother presents the following issues for our review:

        A. Whether the [orphans’] court erred as a matter of law or
        sufficiently abused its discretion in determining [that OYFS]
        presented sufficient evidence to satisfy the grounds for
        termination of the Mother’s parental rights under Section
        [2]511(a)(8) of the Adoption Act?

        B. Whether the [orphans’] court erred as a matter of law or
        sufficiently abused its discretion in determining [that OYFS]
        presented sufficient evidence to satisfy the grounds for
        termination of the Mother’s parental rights under Section
        [2]511(a)(1) of the Adoption Act?

        C. Even if this Court determines [that OYFS] presented sufficient
        evidence to satisfy the grounds for termination of the Mother’s
        parental rights under Section [2]511(a)(1) and/or Section
        [2]511(a)(8) of the Adoption Act, whether the [orphans’] court
        nevertheless erred as a matter of law and/or manifestly abused
        its discretion in determining that the conditions that led to
        removal have not been remedied and reunification of parent and
        child[ren] was not imminent at the time of the hearing[?]

        D. Even if this Court determines [that OYFS] presented sufficient
        evidence to satisfy the grounds for termination of the Mother’s
        parental rights under Section [2]511(a)(1) and/or Section
        [2]511(a)(8) of the Adoption Act, whether the [orphans’] court
        nevertheless erred as a matter of law and/or manifestly abused
        its discretion in determining that termination of the Mother’s
        parental rights is in the best interest of the child[ren]?

Mother’s Brief at 5.3


2
  We recognize this appeal has been delayed for listing before this Court.
The delay is due to the untimely receipt of the certified record. This Court
has acted diligently in attempting to facilitate the prompt processing of this
appeal.
3
    We have re-ordered Mother’s issues for ease of disposition.
                                      -3-
J-S49018-15


      We consider Mother’s issues mindful of our well-settled standard of

review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.




                                      -4-
J-S49018-15


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Instantly, we conclude the trial court properly terminated Mother’s

parental rights pursuant to Section 2511(a)(2) and (b), which provide as

follows:4

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                       ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child to be
            without essential parental care, control or subsistence
            necessary for his physical or mental well-being and the
            conditions and causes of the incapacity, abuse, neglect or
            refusal cannot or will not be remedied by the parent.

                                       ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions


4
  See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc) (stating
that this Court need only agree with any one subsection of 23 Pa.C.S.A.
§ 2511(a), along with Section 2511(b), in order to affirm the termination of
parental rights).
                                       -5-
J-S49018-15


     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa. Super. 2003). The grounds for termination of parental

rights under Section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

     With respect to Section 2511(b), the requisite analysis is as follows:

     Subsection 2511(b) focuses on whether termination of parental
     rights would best serve the developmental, physical, and
     emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
     “Intangibles such as love, comfort, security, and stability are
     involved in the inquiry into the needs and welfare of the child.”
     In addition, we instructed that the trial court must also discern
     the nature and status of the parent-child bond, with utmost
     attention to the effect on the child of permanently severing that
     bond. Id. However, in cases where there is no evidence of a
     bond between a parent and child, it is reasonable to infer that no
     bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
     2008).    Accordingly, the extent of the bond-effect analysis

                                    -6-
J-S49018-15


     necessarily depends on the circumstances of the particular case.
     Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     Instantly, because we conclude that the orphans’ court properly

terminated Mother’s parental rights pursuant to Section 2511(a)(2), we do

not review Mother’s first issue related to Section 2511(a)(8). See B.L.W.,

supra.   In addition, we do not review Mother’s second issue related to

Section 2511(a)(1) because OYFS did not seek termination under that

subsection.   To the extent that Mother raises an issue with respect to

Section 2511(a)(2) in her third issue, we affirm the order under this

subsection on the basis of the orphans’ court opinion, which the testimonial

evidence overwhelmingly supports. See Trial Court Opinion, 11/7/14, at 12-

17, 25-27 (finding that Mother was diagnosed with an opioid dependence

and was unsuccessfully discharged by the Drug and Alcohol Treatment

Service for failing to attend; Mother failed to complete drug screens

requested by OYFS; Mother failed to participate in a mother’s group and a

parenting program as set forth in her permanency plan; Mother never

reported to the caseworker that she had employment; Mother did not

maintain a safe home because her paramour, with whom she lives, is an

indicated perpetrator of sexual abuse; Mother never pursued mental health

treatment; Mother needed to be redirected by the caseworker during her

supervised visits with the children).   As such, we conclude that Mother’s

repeated and continued incapacity, neglect, or refusal to comply with her

                                    -7-
J-S49018-15


permanency plan has caused the children to be without essential parental

care, control or subsistence necessary for their physical or mental well-

being, and the conditions and causes of the incapacity, neglect, or refusal

cannot or will not be remedied by Mother.

      In her fourth and final issue, Mother argues, in the alternative, that

the evidence of record does not support termination under Section 2511(b).

To the extent Mother argues that the evidence was insufficient because

there was no formal bonding evaluation, we disagree. It is well-settled that

trial courts are not required by statute or precedent to order that a formal

bonding evaluation be performed by an expert. See In re K.K.R.-S., 958
A.2d 529, 533 (Pa. Super. 2008).

      Our Supreme Court has explained, “the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition.”   In re T.S.M., 71 A.3d at 267.       The Court further

stated, “[c]ommon sense dictates that courts considering termination must

also consider whether the children are in a pre-adoptive home and whether

they have a bond with their foster parents.” Id. at 268 (citation omitted).

      In considering the affection a child may have for his or her natural

parents, this Court has explained:

         [C]oncluding a child has a beneficial bond with a parent
         simply because the child harbors affection for the parent is
         not only dangerous, it is logically unsound. If a child’s
         feelings were the dispositive factor in the bonding analysis,
         the analysis would be reduced to an exercise in semantics
         as it is the rare child who, after being subject to neglect

                                     -8-
J-S49018-15


         and abuse, is able to sift through the emotional wreckage
         and completely disavow a parent. . . . Nor are we of the
         opinion that the biological connection between [the parent]
         and the children is sufficient in of itself, or when
         considered in connection with a child’s feeling toward a
         parent, to establish a de facto beneficial bond exists. The
         psychological aspect of parenthood is more important in
         terms of the development of the child and its mental and
         emotional health than the coincidence of biological or
         natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted).

      This Court has also stated:

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also
      consider the intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent.
      Additionally, this Court stated that the trial court should consider
      the importance of continuity of relationships and whether any
      existing parent-child bond can be severed without detrimental
      effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)).

      Instantly, we affirm the order under Section 2511(b) on the basis of

the orphans’ court opinion, which the testimonial evidence supports.         See

Trial Court Opinion, 11/7/14, at 12-18; 25-30 (finding credible the testimony

of Ms. Fratzola, the OCYF caseworker, that a parent-child bond does not

exist between the children and Mother, but that a bond does exist between

the children and their foster parents).      As such, we conclude that the

testimonial evidence supports the orphans’ court’s decision that involuntarily


                                     -9-
J-S49018-15


terminating Mother’s parental rights would serve the developmental,

physical, and emotional needs and welfare of the children. Accordingly, we

affirm the orders involuntarily terminating Mother’s parental rights to the

children pursuant to 23 Pa.C.S.A. § 2511(a)(2) and (b).

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/14/2015




                                   - 10 -